Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/29/2020 (2) and 8/31/2020 are hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Claim Objection
Claims 3 and 13 are objected to due to minor informalities:
a).	Claim 3 line 5: “at least one boundary at the end point,” shall be “at least one boundary at the end point;” a semi-colon shall be used instead of a comma.
b).	Claim 13 line 5: “at least one boundary at the end point,” shall be “at least one boundary at the end point;” a semi-colon shall be used instead of a comma.
Corrections are required.

Claim Rejections – 35 USC§112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 recites the limitation “the moving average" and there is insufficient antecedent basis for this limitation in the claim.  In applying art rejection, the examiner interpreted the claim to be dependent from claim 16 where “moving average” is first cited.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 4-5, 7-9, 11-12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Bristle maps: A multivariate abstraction technique for geovisualization,” IEEE Transactions on Visualization and Computer Graphics, Vol. 19, no. 9, pp. 1438-1454, 2013; IDS) in view of Central Park (Central Park Conservancy, “Report on the Public Use of Central Park,” New York, NY, April 2011).

Regarding claim 1, Kim teaches a mapping method for identifying density of one or more parameters of interest (e.g., The data set contains the date, time, crime type (e.g., armed/unarmed aggravated assault, armed robbery, burglary, homicide, noise, other assaults, rape, rape attempted, residential entry, robbery, theft, vandalism, and vehicle theft), and the address of each recorded criminal event. Kim: sec. 4 para. 1 L.6-22) positioned within a boundary (e.g., For demonstration purposes, we employ categorical spatiotemporal police reports collected in Tippecanoe County (specifically West Lafayette and Lafayette, IN, USA), from 1999 to 2010.  Kim: sec. 4 para. 1 L.3-6 and highlighted region (in green highlight) of Fig. 3.  

    PNG
    media_image1.png
    535
    1020
    media_image1.png
    Greyscale

Considering the rectangular region highlighted in green formed by the 16 segments of road forming the boundary of the region.  See 1_1 below), comprising: 
determining at least one geographical boundary about a geographical location of interest, the at least one geographical boundary is free of any self-intersections (e.g., the green highlight region of interest enclosed by the 16 road segments; Kim: Fig. 3 – green highlight region); 
dividing the at least one geographical boundary into a plurality of regions of interests (e.g., segments of roads forming the boundary of the highlighted region as shown in Fig. 3 above), each region of interest is defined by a start point and an end point on the at least one geographical boundary (e.g., it is obvious each road segments are connected to one another around the highlighted region.  The region of interest for each road segment can be the number of criminal event (burglary unlawful entry number) at the road segment in the highlighted region), wherein the end point associated with one region of interest coincides with a start point of a neighboring region of interest wherein the region of interest falls within the at least one geographical boundary (e.g., Considering that the boundary in clockwise direction, the top right corner is a start point of the top right vertical road segment with and this point is the end point of the top horizontal road segment; Kim: Fig. 3 – green highlight region); 
for each of the plurality of regions of interest (e.g., each road segment): 
calculating at least one parameter of interest within the region of interest (e.g., Fig. 3 illustrates our length, density, and color encoding using the previously described crime data set. Burglary is encoded with the red color scheme, and color is proportional to the probability (calculated from the underlying point distribution using kernel density estimation) that a burglary occurred at a given location. Kim: sec. 4.1 para. 6 L.1-6); and 
graphically presenting a segment between the start point and the end point on the at least one geographical boundary with a line thickness proportional to the calculation results (e.g., Fig. 3(left) shows our bristle map encoding for burglary rates with a color scheme and bristle density, and Fig. 3(right) shows a line map encoding the same information with a color scheme and line thickness for comparison to our bristle map. Kim: sec. 4.1 para. 6 L.6-10).
While Kim does not explicitly teach, Central Park teaches:
1_1). positioned within a boundary (e.g., Total annual visits and the number of visits per acre are overlaid on a map of the Park in Figures 4.3 and 4.4. In addition to the concentration of visits below 86th Street, Figure 4.4 in particular suggests that the marginal landscapes (between the perimeter and the Drive) are more heavily visited than the interior regions of the Park. This is due to the fact that visitors must pass through these landscapes to access destinations further inside the Park. Central Park: p.10 para. 4 L.1-5 and Figure 4.3; reproduced below for reference

    PNG
    media_image2.png
    564
    381
    media_image2.png
    Greyscale

It can be seen from Figure 4.3 that the number of visits are generated from outside the Central Park region.  Also included is the total population of each neighborhood and zip code6, as a basis for calculating the approximate number of visits per resident. The neighborhood and full zip code analysis is overlaid on a map of Manhattan in Figures 9.5 and 9.6. Central Park: p. 18 para. 1 and Figure 9.6; reproduced below for reference

    PNG
    media_image3.png
    597
    358
    media_image3.png
    Greyscale

It can be seen from Fig. 9.6 that the central park is a region enclosed with several road segments with number of annual visit per resident (VPR) by zip code around the park.  Therefore, the green highlight region can be obtained by enclosing the region with the several road segments for study by the Police department);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Central Park into the teaching of Kim so that a specific region can be selected geographically demarcated with the adjacent road segments for investigation to improve the criminal rate.

Regarding claim 2, the combined teaching of Kim and Central Park teaches the method of claim 1, wherein the step of dividing the at least one geographical boundary is based on a predetermined division of the at least one geographical boundary into the plurality of regions of interests (e.g., the road segment of the highlighted region; Kim: Fig. 3).

Regarding claim 4, the combined teaching of Kim and Central Park teaches the method of claim 1, wherein the step of calculating the at least one parameter of interest is based on integration (e.g., For each visual encoding, the underlying data is assumed to be continuous over a given geographical segment, such that for all points between any two nodes on the underlying contextual geographic structure, a data distribution value is associated with the point. In the case of a discrete data set (e.g., crime locations), the choice of an appropriate means of data interpolation with regards to the underlying geographic information is dependent on the data analysis being performed. Based on the recommendations of Chainey et al. [15), we apply a kernel density estimation [16) to approx-imate the underlying distribution of crimes over the geographic features. The kernel density estimation procedure used is defined by the following equation:

    PNG
    media_image4.png
    95
    457
    media_image4.png
    Greyscale

Kim: sec. 3 para. 5 L.1-14.  The parameter calculated is a density estimation of the events (e.g., armed/unarmed aggravated assault, armed robbery, burglary, homicide, noise, other assaults, rape, rape attempted, residential entry, robbery, theft, vandalism, and vehicle theft) occurred along each road segment, it is obvious that the events occurred in each road segment is the sum (integration) of the criminal events for the address of each recorded criminal event that occur along the segment of road).

Regarding claim 5, Kim teaches the method of claim 1, further comprising: smoothing transitions from one segment of the plurality of regions of interest to another (e.g., For each visual encoding, the underlying data is assumed to be continuous over a given geographical segment, such that for all points between any two nodes on the underlying contextual geographic structure, a data distribution value is associated with the point. In the case of a discrete data set (e.g., crime locations), the choice of an appropriate means of data interpolation with regards to the underlying geographic information is dependent on the data analysis being performed. Kim: sec. 3 para. 5 L.1-9.  It is obvious that when the underlying data is continuous over a region instead of a road segments, the visual encoding shall be continuous across road segments and smoothing transition shall be performed).

Regarding claim 7, the combined teaching of Kim and Central Park teaches the method of claim 1, the step of determining at least one geographical boundary is based on i) a predetermined boundary (e.g., the boundary of Central Park formed from the surrounding road segments. Central Park: Figure. 9.6. Similarly, the green highlight region in Fig. 3 of Kim); ii) convex hull; or iii) concave hull.

Regarding claim 8, the combined teaching of Kim and Central Park teaches the method of claim 1, wherein the line thickness is based on a thickness scale (e.g., Fig. 3(right) shows a line map encoding the same information with a color scheme and line thickness for comparison to our bristle map.  Kim: Fig. 3 – the line thickness legend; portion of figure is reproduced below for illustration

    PNG
    media_image5.png
    535
    284
    media_image5.png
    Greyscale

).

Regarding claim 9, Kim teaches the method of claim 1, wherein the thickness of each segment is inward pointing towards the interior of the at least one geographical boundary (e.g., Fig. 4. Encoding daytime versus nighttime variations. (Left column) From top to bottom, color maps showing day, night, and the difference of day and night burglary rates. (Right) Our bristle map separating the burglary rates into their day and night components with opposite orientation along roads. Note that a color map cannot present two components (i.e., both daytime and nighttime burglary rates) at the same location, hence three color maps are needed to see day and night variations simultaneously. Our bristle map can present such information within one bristle map by using different orientations of bristle lines.  Kim: description of Fig. 4.  It is obvious that the criminal events can be obtained for each side of a road segment and brown and blue bristle lines can be replaced brown and blue color lines of different thickness are generated for the line map to indicate the daytime/nighttime burglary rates or the two sides (east/west or north/south side) burglary rates of a road.  With reference to the green highlight region, the burglary rate on the south side of the top horizontal road, the burglary rate on the north side of the bottom horizontal road, the burglary rate on the east side of the road segments on the left side of the green highlighted region, and the burglary rate on west side of the road segments on the right side of the green highlighted region are interior rate of the geographical boundary).

Regarding claim 11, the claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Claim 11 recites identifying density of one or more parameters of interest positioned outside a boundary this is disclose with the number of visits by survey zone and by entrance as illustrated in Figures 4.3 and 9.6 of Central Park as the visitors are outside the central park which is bounded by the roads: Central Park North, 5th Avenue, W 59th Street and Central Park West as the number of visits are generated from outside the park.

12, 14-15 and 18-19, the claims are similar in scope to claims 2, 4-5 and 8-9 respectively and they are rejected under similar rationale as claims 2, 4-5 and 8-9 respectively.

Claim(s) 6, 10, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Central Park as applied to claim 5 (9, 15 and 19) and further in view of Nielsen et al. (2011/0046999).

Regarding claim 6, the combined teaching of Kim and Central Park teaches the method of claim 5, wherein the smoothing is based on a moving average (see 6_1 below).
While the combined teaching of Kim and Central Park does not explicitly teach, Nielsen teaches:
(6_1). the smoothing is based on a moving average (e.g., Methods, apparatus and systems including a computer comprising at least one hardware processor, at least one tangible storage medium (memory), and at least one input/output (I/O) interface for evaluating a quality of a locate and/or marking operation. First information relating to the marking operation (e.g., marking information) is compared to second information relating to the locate operation (e.g., locate information). In some examples, one or both of the marking information and the locate information may be filtered to improve data integrity in some manner. One or more indications of a quality assessment of the locate and/or marking operation is automatically generated based on such a comparison, and the one or more indications of the quality assessment are electronically stored on the at least one tangible storage medium, and/or electronically transmitted via the at least one I/O interface, so as to provide an electronic record of the quality assessment.  Nielsen: Abstract. In other exemplary implementations, in addition to or as an alternative to filtering of locate geo-location data based on a confidence rating, curve fitting may be employed to process a data set, in which a mathematical function (e.g., a polynomial function) is constructed to best fit the geo-location data points in the set. Curve fitting may involve interpolation, in which essentially an exact fit to the data is desired, or "smoothing," in which an approximating function is constructed that attempts to capture important patterns in the data, while leaving out noise or other fine-scale structures. Various known algorithms may be employed for data smoothing, one common example of which includes the "moving average" algorithm. Other examples of curve fitting may employ a "spline," which is a special function defined piecewise by polynomials (i.e., a piecewise polynomial parametric curve). Cubic splines are also referred to in the relevant arts as "Bezier curves." A generalized class of splines is referred to in the relevant arts as "non-uniform rational basis splines" (NURBS), which offer great flexibility for handling both analytic and freeform shapes. Fitted curves can be used not only to render data sets more uniform, but also to infer values between discrete points of a data set. Extrapolation refers to the use of a fitted curve beyond the range of the data in a data set.  Nielsen: [0273].  Therefore, for data continuous over several road segments, smoothing of the data can be performed by moving averaging over the data with a window).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nielsen into the combined 

Regarding claim 10, the combined teaching of Kim and Central Park teaches the method of claim 9, wherein a curve fitting function is applied to transitions between segments of varying thicknesses (see 10_1 below).
While the combined teaching of Kim and Central Park does not explicitly teach, Nielsen teaches:
(10_1). a curve fitting function is applied to transitions between segments of varying thicknesses (e.g., Methods, apparatus and systems including a computer comprising at least one hardware processor, at least one tangible storage medium (memory), and at least one input/output (I/O) interface for evaluating a quality of a locate and/or marking operation. First information relating to the marking operation (e.g., marking information) is compared to second information relating to the locate operation (e.g., locate information). In some examples, one or both of the marking information and the locate information may be filtered to improve data integrity in some manner. One or more indications of a quality assessment of the locate and/or marking operation is automatically generated based on such a comparison, and the one or more indications of the quality assessment are electronically stored on the at least one tangible storage medium, and/or electronically transmitted via the at least one I/O interface, so as to provide an electronic record of the quality assessment.  Nielsen: Abstract. In other exemplary implementations, in addition to or as an alternative to filtering of locate geo-location data based on a confidence rating, curve fitting may be employed to process a data set, in which a mathematical function (e.g., a polynomial function) is constructed to best fit the geo-location data points in the set. Curve fitting may involve interpolation, in which essentially an exact fit to the data is desired, or "smoothing," in which an approximating function is constructed that attempts to capture important patterns in the data, while leaving out noise or other fine-scale structures. Various known algorithms may be employed for data smoothing, one common example of which includes the "moving average" algorithm. Other examples of curve fitting may employ a "spline," which is a special function defined piecewise by polynomials (i.e., a piecewise polynomial parametric curve). Cubic splines are also referred to in the relevant arts as "Bezier curves." A generalized class of splines is referred to in the relevant arts as "non-uniform rational basis splines" (NURBS), which offer great flexibility for handling both analytic and freeform shapes. Fitted curves can be used not only to render data sets more uniform, but also to infer values between discrete points of a data set. Extrapolation refers to the use of a fitted curve beyond the range of the data in a data set.  Nielsen: [0273].  Therefore, for the thickness of line segments can be adjusted so that it becomes continuous between any two road segments).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nielsen into the combined teaching of Kim and Central Park so that it is more aesthetically pleasing to see a smooth change.

16 and 20, the claims are similar in scope to claims 6 and 10 respectively and they are rejected under similar rationale as claims 6 and 10 respectively.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Central Park and Nielsen as applied to claim 15 and further in view of McCree (2006/0018460).

Regarding claim 17, the combined teaching of Kim, Central Park and Nielsen teaches the method of claim [[11]]16, wherein the moving average is based on a window having between three points and 300 points (see 17_1 below).
While the combined teaching of Kim, Central Park and Nielsen does not explicitly teach, McCree teaches:
(17_1). the moving average is based on a window having between three points and 300 points (e.g., A smoothing filter could be a simple c0 = 0.5 and c-1 = c1 = 0.25 symmetric filter of length 3. For a block size 160 (20 ms speech frame size) and a filter length of 256, the FFT is 512-point and convenient smoothing filters have lengths up to about 33.  McCree: [0065].  Therefore, the filter length (window size) varies between 3 and 256 and a convenient filter length or smoothing window size is 33).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of McCree into the combined teaching of Kim, Central Park and Nielsen so that the user can select conveniently a smoothing window size between 3 and 256.

Allowable Subject Matter
Claims 3 and 13 are objected to being dependent upon rejected base claim.  The claim would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter in claim 3:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
the step of dividing the at least one geographical boundary is based on: 
for each of the segments of the plurality: 
providing a first tangent line to the at least one boundary at the start point and a second tangent line to the at least one boundary at the end point[[,]];
providing a first circle from a first center disposed on a first perpendicular line extended inwardly from the first tangent line such that the first circle is tangent against the at least one geographical boundary at the start point and also tangent against the at least one geographical boundary at a first point with the first circle having a minimum length first diameter; 
providing a second circle from a second center disposed on a second perpendicular line extended inwardly from the second tangent line such that the second circle is tangent against the at least one geographical boundary at the endpoint and also tangent against the at least one 
defining the region of interest for the start point and the end point formed by a polygon with four vertices consisting of the start point, the end point, the first center, and the second center.
as recited in claim 3.

The following is a statement of reasons for the indication of allowable subject matter in claim 13:  The prior art of record, either individually or in combination, fails to teach the claimed limitation in the following:
the step of dividing the at least one geographical boundary is based on: 
for each of the segments of the plurality: 
providing a first tangent line to the at least one boundary at the start point and a second tangent line to the at least one boundary at the end point[[,]];
providing a first vertex disposed on a first perpendicular line extended outwardly from the first tangent line at the start point, the first vertex is a predetermined distance (D) away from the start point; 
providing a second vertex disposed on a second perpendicular line extended outwardly from the second tangent line at the end point, the second vertex is D distance away from the end point; and 
defining the region of interest for the start point and the end point formed by a polygon with four vertices consisting of the start point, the end point, the first vertex, and the second vertex.
13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611